Citation Nr: 0111072	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependent's Education Assistance under 38 
U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  The veteran died on February [redacted], 1999.  The appellant 
is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The appellant submitted a 
notice of disagreement in February 2000 and the current 
appeal ensued.

By rating decision dated in September 1999, the RO determined 
that the appellant's claim for service connection for the 
cause of the veteran's death was not well grounded.  The 
appellant was further notified that she was not eligible for 
Dependent's Educational Assistance benefits because it was 
determined that the veteran did not die as a result of a 
service-connected disability or that there was a service-
connected permanent and total disability at the time of his 
death.  In November 2001, the RO issued a supplemental 
statement of the case which informed the appellant that her 
claims had been readjudicated in light of the recent passage 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
eliminated the requirement for a claimant to submit a well-
grounded claim.  After considering the cause of death claim 
on the merits, the RO continued the denial of each claim.

The Board further notes that a hearing before a Hearing 
Officer was scheduled in October 2000.  However, the 
appellant canceled that hearing and did not request 
rescheduling.  




FINDINGS OF FACT

1. During his lifetime, the veteran established service 
connection for a herniorrhaphy scar, right, rated as 
noncompensably disabling at the time of his death.

2. The death certificate reflects that the veteran died on 
February [redacted], 1999.  The cause of death was listed as 
colorectal cancer with secondary liver cancer and 
secondary lung cancer.

3. The evidence of record does not show that a disability of 
service origin during service or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

2.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. §§ 1310, 3501 (West 1991); 38 
C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that during service, the veteran 
sustained shrapnel wounds to the groin/lower pelvic area 
while loading and unloading ordinance.  She argues that he 
was hospitalized as a consequence of these injuries and that 
the injuries contributed to the colon, lung and liver cancer, 
which caused his death.

After careful review of the evidence of record, the 
undersigned concludes that entitlement to service connection 
for the cause of the veteran's death has not been shown.  
Furthermore, in the absence of service connection for the 
cause of the veteran's death or the presence of a service-
connected permanent and total disability evaluation at the 
time of death, eligibility for Dependent's Educational 
Assistance benefits has not been established.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

With respect to Dependent's Educational Assistance benefits, 
38 U.S.C.A. § 3501 provides, in pertinent part, that an 
eligible person for the purposes of Chapter 35 benefits 
includes the surviving spouse of any person who died of a 
service-connected disability or the spouse of any person who 
has a total disability, permanent in nature resulting from a 
service-connected disability, or the surviving spouse of a 
veteran who died while a disability so evaluated was in 
existence.

The veteran died on February [redacted], 1999.  The death certificate 
reflects that the immediate cause of death was colorectal 
cancer and that the veteran had secondary liver and lung 
cancer.  No other significant conditions contributing to 
veteran's death were noted.

At the time of his death, the veteran was service-connected 
for herniorrhaphy scar, right, rated noncompensably 
disabling.  The service medical records reflect that he was 
diagnosed with an indirect inguinal hernia in May 1969 and 
that the hernia was surgically repaired shortly thereafter.  
There is no evidence within these records to establish the 
presence of a colorectal, liver or lung disorder to include 
cancer nor are there any reports that the veteran was 
hospitalized due to shrapnel wounds sustained in an accident 
while loading and/or unloading ordinance.  The post-service 
record is silent with respect to any pertinent findings until 
1996, approximately 27 years after service discharge, when 
the veteran was first diagnosed with adenocarcinoma of the 
right colon.  Careful review of the private hospitalization 
and treatment reports dated from 1996 to 1999 reflect no 
medical evidence to relate the veteran's colorectal cancer 
with multiple system metastases to service or any incident 
therein.  In the absence of such evidence, the appellant's 
assertions regarding the presence of a relationship between 
the cause of the veteran's death and his service stand alone 
and as a layperson, she is not competent from a medical 
standpoint, to offer an opinion regarding such a 
relationship.  Accordingly, these statements and contentions 
are not deemed to be of sufficient probative value to serve 
as the basis for service connection for the cause of the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
at 494 (1992). 

Furthermore, because the appellant has not established 
service connection for the cause of the veteran's death and 
the veteran did not have a total disability which was 
permanent in nature resulting from a service-connected 
disability at the time of his death, she is not eligible for 
Chapter 35, Dependent's Educational Assistance benefits.

As a final matter, the Board notes that, as indicated above, 
there was a significant change in the law during the pendency 
of this appeal, .  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000)(VCAA) see also Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).  

The change requires that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
this case, the RO did have the benefit of reviewing the 
provisions of the Veterans Claims Assistance Act of 2000, and 
issued a supplemental statement of the case in November 2000 
addressing the appellant's claim in light of the change in 
the law.  Pursuant to this action, the Board has reviewed the 
record for compliance with the VCAA and finds that VA's 
duties have been fulfilled.  

The appellant received notification of the information and 
evidence needed to substantiate her claim in the September 
1999 rating decision, the statement of the case issued in 
March 2000 and the supplemental statements of the case issued 
in August 2000 and November 2000.  There is no indication 
within the record that she was unaware of the applicable laws 
and regulations governing the grant of service connection for 
the cause of the veteran's death or the criteria for 
eligibility for Chapter 35, Dependent's Educational 
Assistance benefits or of what information was necessary to 
support the claims.  A hearing was scheduled before a Hearing 
Officer in October 2000, but the appellant canceled that 
hearing and did not request that another hearing be 
scheduled.  Additionally, there is no indication within the 
record that additional evidence or information is available 
which has not been associated with the claims folder.  
Accordingly, the duty to notify and to assist the appellant 
in this case has been satisfied within the mandate of the 
VCAA.


ORDER

Service connection for the cause of the veteran's death is 
denied.

As eligibility for Chapter 35, Dependent's Educational 
Assistance benefits is not established, the appeal as to this 
issue is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

